Cook, J.,
dissenting. Because I find that the doctrine of laches should bar relators’ claims, I would not reach the merits of the instant case. Accordingly, I respectfully dissent.
As the majority correctly notes, when relators have failed to exhibit the required diligence and promptness in election-related cases, this court has applied laches and denied extraordinary relief. See, generally, State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 45, 48, 600 N.E.2d 656, 659. For the following reasons, I conclude that application of laches is warranted under the facts of this case.
*222First, relators bear the burden of establishing that they acted with the requisite diligence in filing their claim. State ex rel. Manos v. Delaware Cty. Bd. of Elections (1998), 83 Ohio St.3d 562, 564, 701 N.E.2d 371, 373. They have faded to meet this burden. We have held that a delay as brief as nine days can preclude our consideration of the merits of an expedited election case. Paschal v. Cuyahoga Cty. Bd. of Elections (1995), 74 Ohio St.3d 141, 656 N.E.2d 1276. Here, relators failed to file this action until nearly four months after the April 17, 2000 rescission of the ordinance, even though they knew or should have known of the basis of their present claim. This is not a case in which prejudice to respondents’ ability to prepare and defend against relators’ claims would have occurred “even ‘under the best of circumstances.’ ” State ex rel. Ascani v. Stark Cty. Bd. of Elections (1998), 83 Ohio St.3d 490, 494, 700 N.E.2d 1234, 1237, quoting State ex rel. Squire v. Taft (1994), 69 Ohio St.3d 365, 369, 632 N.E.2d 883, 886. Rather, this is a case in which prejudice arose as a result of unjustified tardiness. Because relators delayed filing this action, they “made this case an expedited election matter under S.Ct.Prae.R. X(9), thereby restricting respondents’ time to prepare and defend against [relators’] claims.” State ex rel. SuperAmerica Group v. Licking Cty. Bd. of Elections (1997), 80 Ohio St.3d 182, 186, 685 N.E.2d 507, 510.
Relators lack any justifiable excuse for the majority of this delay; some of the relators themselves testified that they knew of no reason for their counsel’s delay in filing this mandamus action. If relators cannot adequately explain their lack of diligence in filing, then this court should not endeavor to supply an excuse for them.
Second, by not applying laches, the majority opinion undermines the purpose of S.Ct.Prac.R. X(9), which is to “ ‘incorporate an expedited election schedule for the presentation of evidence and briefs in election cases filed in that time period to assist the court in resolving such cases promptly.’ ” State ex rel. Landis v. Morrow Cty. Bd. of Elections (2000), 88 Ohio St.3d 187, 189, 724 N.E.2d 775, 777, quoting SuperAmerica, 80 Ohio St.3d at 187, 685 N.E.2d at 511. The purpose of the rule is not to provide a party with a strategic advantage; relators should not be able to delay filing an election case merely to restrict respondents’ time to-gather evidence and file a merit brief. Indeed, after relators filed this case, they filed a motion for a protective order, complaining that respondents had given relators too little notice to depose them, although respondents had little time to obtain discovery in order to file evidence under the expedited schedule of S.CtPrac.R. X(9). Similar maneuvering has been labeled gamesmanship. See State ex rel. Ryant Commt. v. Lorain Cty. Bd. of Elections (1999), 86 Ohio St.3d 107, 113, 712 N.E.2d 696, 701; State ex rel. Grendell v. Davidson (1999), 86 Ohio St.3d 629, 636, 716 N.E.2d 704, 711.
*223Third, the majority makes much of respondents’ conduct in asserting that a significant portion of relators’ delay was essentially caused by respondents. I disagree. Any minimal delay that might have been caused by the law director’s inclusion of an additional ground of insufficiency of the referendum petition in his July 6 rejection of relators’ July 3 demand did not excuse relators’ failure to file this action between April 17 and July 6. Ryant Commt., 86 Ohio St.3d at 114, 712 N.E.2d at 702; Manos, 83 Ohio St.3d at 563, 701 N.E.2d at 372. In fact, relators’ July 13 letter shows that relators had already rebutted this new argument by that date, thereby making any further “extensive analysis” of the petition from July 13 to August 11 unnecessary. Further, the statement by certain city officials that Resolution No. 894-2000 had already rezoned the property did not justify relators’ lengthy delay in asserting their claimed rights in relation to Ordinance No. 3543-99, a different enactment. If anything, the confusion on the part of both parties that the majority recounts suggests the need to seek judicial resolution as soon as the thirty-day reconsideration period had expired. This matter could have, and should have, been filed earlier.
Relators erroneously cite nonelection cases to support their contention that the “equitable affirmative defense” of laches is inapplicable. But laches is not an affirmative defense in election cases; instead, as noted, the burden rests upon relators in election cases to establish that they instituted their action with the required diligence and promptness. Ascani, 83 Ohio St.3d at 494, 700 N.E.2d at 1237; Manos, 83 Ohio St.3d at 564, 701 N.E.2d at 373.
I would therefore deny the writ.
Moyer, C.J., concurs in the foregoing dissenting opinion.